Per Curiam.
This is an indictment which charges the defendant with the illegal possession of a hypodermic needle and syringe in violation of G. L. 1956, §21-28-33, as amended and is a companion case to State v. Johnson, 102 R. I. 344, 230 A.2d 831. It is before us on the defendant’s exception to the denial of his motion to suppress certain evidence.
The defendant was indicted on the instant charge on the basis of the same facts which are set forth at length in our opinion in the other case. In both cases the defendant filed a motion to suppress. The reasons given in support of each motion were identical. The motions were consolidated and heard together by the superior court. The same arguments urged here by the defendant for the reversal of the superior court’s denial of his motion were considered and rejected by us in the case involving the defendant’s illegal possession of heroin. What we decided today on his motion to suppress made in the heroin case, applies with equal force to the defendant’s motion to suppress in this case.
The defendant’s exception is overruled and the case is remitted to the superior court for further proceedings.